DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment on April 28, 2022 in response to the Office action on February 3, 2022 is acknowledged. Claims 1-4, 12, 21, 24, and 25 were amended. Claims 1-4, 6-9, 12-13, and 17-25 are pending and under examination in this Office action.

Claim Rejections - 35 USC § 101
Rejection of Claims 1-4, 6-9, 12, and 21-24 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn in view of Applicant’s amendment.  

Claim Rejections - 35 USC § 112
Rejection of claims 1-4, 6-9, 12-13, and 17-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendment.  

Claim Rejections - 35 USC § 102
Rejection of Claims 1-4, 6-9, 12, and 21-25 under 35 U.S.C. 102(a)(2) as being anticipated by Philip (US Patent 9,637,521) is withdrawn in view of Applicant’s amendment.  

Claim Rejections - 35 USC § 103
Rejection of Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Philip (US Patent 9,637,521) in view of Rademacher et al. (US Patent 8,568,781) is withdrawn in view of Applicant’s amendment.  
Rejection of Claim 13 under 35 U.S.C. 103 as being unpatentable over Philip (US Patent 9,637,521) in view of Himmler et al. (US Patent 9,079,765) is withdrawn in view of Applicant’s amendment.  

New Rejection necessitated by Applicant’s amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 12, and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Siqueira (WO 2018/218355) in view of Rademacher et al. (US Patent 8,568,781).
Siqueira teaches a vaccine composition comprising a dengue virus CTL CD8+ T cell peptide epitopes which interact with HLA supertype identical with present SEQ ID NO: 1 and SEQ ID NO: 23 (see SEQ ID NO: 8 and SEQ ID NO: 34 in Siqueira and sequence alignment below, paragraphs [0006-0020] and page 51 sequence 1719-1753). The recitation of “set out in” regarding the claimed SEQ ID NOs is interpreted as “comprising”.  The 28 and 34 amino acids long sequences a short enough to be considered epitopes, as opposed to the entire protein. 

Present SEQ ID NO: 1 and SEQ ID NO: 8 in Siqueira 
Query Match             100.0%;  Score 40;  DB 27;  Length 28;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IAVAVSSAIL 10
              ||||||||||
Db         19 IAVAVSSAIL 28


Present SEQ ID NO: 23 and SEQ ID NO: 34 in Siqueira 
Query Match             100.0%;  Score 65;  DB 27;  Length 34;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 APTRVVAAEMEEAL 14
              ||||||||||||||
Db          1 APTRVVAAEMEEAL 14

Siqueira does not teach flavivirus peptide attached to a gold nanoparticle coated with alpha-galactose or beta-GlcNHAc via linker.
Rademacher et al. teaches a peptide attached to a gold nanoparticle coated with alpha-galactose or beta-GlcNHAc via linker.
It would have been prima facie obvious to provide Sequeira’s dengue virus CTL CD8+ T cell peptide epitope which interacts with HLA supertype identical with present SEQ ID NO: 1 and SEQ ID NO: 23 linked, via a linker, to the Rademacher’s gold nanoparticle coated with alpha-galactose or beta-GlcNHAc because Rademacher teaches that attaching peptides to gold nanoparticle coated with alpha-galactose or beta-GlcNHAc facilitates delivery of peptides to the human body by stabilizing the peptides (see column 3). 
Thus, the present invention would have been prima facie obvious at the time the invention was made. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Siqueira (WO 2018/218355) in view of Rademacher et al. (US Patent 8,568,781), as applied to claim 1 and further in view of Himmler et al. (US Patent 9,079,765).
Siqueira and Rademacher teach the claimed invention as discussed below. 
Siqueira and Rademacher do not teach the helper epitope of present SEQ ID NO: 24. 
Himmler et al. teaches a helper epitope identical with present SEQ ID NO: 24 FKLQTMVKLFNRIKNNVA in a composition with a gold nanoparticle and a viral peptide (see SEQ ID NO: 1 and claims 1-26).
It would have been prima facie obvious to provide Philips dengue virus CTL CD8+ T cell peptide epitope which interacts with HLA supertype identical with present SEQ ID NO: 1 and SEQ ID NO: 23 in a vaccine composition together with Himmler’s peptide identical with present SEQ ID NO: 24 FKLQTMVKLFNRIKNNVA because Himmler teaches that the use of immunogenic peptide FKLQTMVKLFNRIKNNVA linked to the immunogenic structure can rise immunogenicity when injected to the individual (see column 5, lines 50-55).
Thus, the present invention would have been prima facie obvious at the time the invention was made. 
Contact Information
Applicant’s amendment necessitated new grounds of rejection present in this Office action, Thus THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648